DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-10, 15, 17-21, 23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 20180008174 A1) in view of Thomas et al. (US 20120328473 A1).
abnormal dehydration conditions, or any environment that can damage the enzyme in the sensor membrane or other parts of the sensor, etc.) during the time period between sensor fabrication and sensor use; para [0299], calibration methods can be improved by algorithmically quantifying each unique sensor/user environment; para [0321], Upon detection of exposure of the sensor to certain levels of temperature and/or humidity, a corresponding calibration code may be changed to account for possible effects of this exposure on sensor sensitivity or other sensor characteristics. This calibration code change may be automatically performed by a control system associated with the sensor package).

	However, Bohm discloses: one or more environmental parameters can be associated with conditions surrounding the sensor after its manufacture, … such as, for example, the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit from the manufacturing facility to the patient (para. [0269]); said relationship between impedance and temperature is extendable to an impedance-to-sensor sensitivity relationship (para. [0103], [0321]), wherein said sensor sensitivity is affected by exposing the sensor to certain levels of temperature and/or humidity (para. [0321]).
	Since Bohm teaches the general conditions of the environmental or sensor parameter as well as the relationship between impedance and the environmental/sensor parameter (para. [0103], [0196], [0269]) and the need to account for possible effects of the exposure on sensor sensitivity or other sensor characteristics (para. [0321]), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bohm to arrive the claimed method which uses a humidity as the environmental parameter and an impedance-to-humidity relationship for determining a value for humidity, such that a corresponding calibration code may be changed accordingly to account for possible effects of humidity exposure on sensor sensitivity (para. [0321]). The skilled person in the art would apply such modification without inventive step depending on practical 
As to the limitation of sterilize package, Thomas teaches a sterile package (para [0006], analyte sensor and sensor insertion device at a dose effective to sterilize the package). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sterile package of Thomas in the method of Bohm. Doing so would allow longer shelf life (Thomas , para [0007], the electron beam sterilization of an assembled and packaged analyte sensor and sensor insertion device results in a relatively long term shelf life).
Regarding claim 4, Bohm discloses: wherein the first time is subsequent to sensor fabrication and the second time is prior to sensor use in vivo or subsequent to initiation of sensor use in vivo (para [0295], [0298], the in vivo to in vitro sensor sensitivity relationship may be defined as a function of time between completion of sensor fabrication (or the time calibration check was performed on sensors from the same lot) and the start of the sensor session... the sensor sensitivity profile may be adjusted during sensor use to account for, in real-time, certain parameters that may affect sensor sensitivity).
	Regarding claim 5, Bohm discloses: wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is operatively coupled to a sensor interface that is configured to provide an electrical communication interface between the analyte sensor and each of a 
	Regarding claim 6, Bohm discloses: wherein the initial characteristic metric is further determined by measuring an in vitro sensitivity characteristics of the analyte sensor (para [0279], a sensor may undergo an in vitro sensor sensitivity drift test, in which the sensor is exposed to changing conditions).
	Regarding claim 7, Bohm discloses: wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is operatively coupled to one or more components of the sensor electronics (para [0279]-[0280], [0307], a sensor may undergo an in vitro sensor sensitivity drift test, in which the sensor is exposed to changing conditions. . . From the in vivo or in vitro testing, one or more data sets, each comprising data points associating sensitivity with time, may be generated and plotted. . . The sensor includes a working electrode disposed beneath an active enzymatic portion of a membrane on the sensor, an auxiliary electrode disposed beneath an inactive- or non-enzymatic portion of the membrane on the sensor, and sensor electronics operably connected to the working and auxiliary electrodes).

	Regarding claim 9, Bohm discloses: wherein the analyte sensor is continuously operatively coupled to the one or more components of the sensor electronics between the first and second times without interruption (para [0315], [0398], the sensor electronics may be configured to analyze an analyte equivalent baseline.. . correlates with the output of the continuous analyte sensor... Information representative of the estimated analyte values can then outputted 2412, such as displayed on a user display, transmitted to an external device).
	Regarding claim 10, Bohm discloses: wherein the first time is during a first portion of a manufacturing life phase of the analyte sensor and the second time is during a second portion of the manufacturing life phase that is subsequent to packaging the analyte sensor and the one or more components of the sensor electronics in the said package (para [0286], [0320], [0399], factory calibrated by evaluating the in vitro sensitivity characteristic (e.g., one or more sensitivity values measured at certain time periods) of a sensor from a particular sensor lot at a manufacturing facility. .. the sensor package may include a temperature detector configured to provide calibration information .. .pre-implant information 2402 can mean information that was generated prior to implantation of the sensor). Bohm does not mention explicitly said package is sterile. However, as discussed for claim 1 above, the combination of Bohm and Thomas renders the claimed invention obvious.

	Regarding claim 17, Bohm discloses: wherein determining the change to the initial characteristic metric includes determining the change through use of a mathematical function (para [0295], the change or drift in sensitivity over time between completion of sensor fabrication and the start of the sensor session can also be modeled through a mathematical function 620 that accurately estimates this change or drift).
	Regarding claim 18, Bohm discloses: wherein the manufacturing parameters are obtained from an identifier of the analyte sensor (para [0318], one or more calibration codes may be assigned to each sensor or sensor set to define parameters that can affect sensor sensitivity or provide additional information about the sensitivity profile. .. the calibration codes may be part of a calibration encoded label that is adhered to (or inserted into) a package of multiple sensors).
	Regarding claim 19, Bohm discloses: wherein the identifier is affixed to the analyte sensor, or is obtained by wirelessly interrogating the analyte sensor, or is associated with a manufacturing lot from which the analyte sensor was obtained 
	Regarding claim 20, Bohm discloses: selecting a user to receive the analyte sensor system based at least in part on one or more analyte sensor characteristics (para [0322], sensitivity profile library can include sub-libraries of sensitivity profiles for different sensors made from different sensor lots and/or made with different design configurations (e.g., different design configurations customized for patients with different body mass index)).
	Regarding claim 21, Bohm discloses: wherein the one or more analyte sensor characteristics includes an updated characteristic metric that is derived from the determined change to the initial characteristic metric (para [0253], [0270], calibration may be updated or recalibrated over time to account for changes associated with the sensor. .. These determinations of sensor sensitivity change or drift can be used to provide self-calibration, update calibration, supplement calibration based on measurements).
	Regarding claim 23, Bohm and Thomas teach the method of claim 1 as discussed above. Bohm further teaches wherein monitoring the environmental parameter (e.g., temperature) of the analyte sensor while in the package includes determining if said environmental parameter exceeds or falls below one or more threshold values (para [0320], sensor package may include a temperature detector configured to provide calibration information relating to whether the sensor has 
The combination of Bohm and Thomas does not mention explicitly: said environmental parameter is a humidity.
However, as discussed for claim 1 above, in view of Bohm, it would have been obvious to one of ordinary skill in the art to modify the invention of Bohm to arrive the claimed method by using a humidity as the environmental parameter. The skilled person in the art would apply such modification without inventive step since it has been held that a mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 25, Bohm discloses: wherein the initial characteristic metric is reflective of an initial sensor sensitivity or baseline value, or is reflective of an initial sensor sensitivity profile (para [0264], the continuous analyte sensor may measure an additional signal associated with the baseline and/or sensitivity of the sensor, thereby enabling monitoring of baseline and/or additional monitoring of sensitivity changes or drift that may occur in a continuous analyte sensor over time).
	Regarding claim 26, Bohm discloses: deriving an initial calibration factor from the initial characteristic metric (para [0325], generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information) that can in turn be used to form or modify a conversion function, or calibration factor, used to convert sensor data).
	Regarding claim 27, Bohm discloses: wherein the change to the initial characteristic metric is indicative of sensor failure (para [0460], the contacts were 
	Regarding claim 28, Bohm discloses: wherein the one or more manufacturing parameters are measured prior to the second time (para [0269], the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit from the manufacturing facility to the patient).
	Regarding claim 29, Bohm discloses: wherein the one or more manufacturing parameters are measured prior to the first time (para [0269], parameters associated with the sensor fabrication (e.g., materials used to fabricate sensor membrane, the thickness of the sensor membrane, the temperature at which the sensor membrane was cured, the length of time the sensor was dipped in a particular coating solution, etc.)).
	Regarding claim 30, Bohm discloses: wherein the first time is during a manufacturing life phase of the analyte sensor and the second time is during sensor use in vivo (para [0286], [0320], [0399], factory calibrated by evaluating the in vitro sensitivity characteristic (e.g., one or more sensitivity values measured at certain time periods) of a sensor from a particular sensor lot at a manufacturing facility. .. the sensor package may include a temperature detector configured to provide calibration information .. .pre-implant information 2402 can mean information that was generated prior to implantation of the sensor).


Response to Arguments
5.	Applicant's arguments received 02/22/2022 have been considered but they are not persuasive. 
	Applicant argues that Bohm does not teach or suggest any “automatically” calibrating “without user intervention... based at least in part on the value for the humidity” as recited by claim 1. 
Examiner respectfully disagrees. Applicant is advised that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, Examiner asserts that Bohm does disclose or teach or suggest a method for self-calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics (para [0263], [0314]), including the limitation in question. Specifically, as discussed in details in section 4 above in this Office action, Examiner abnormal dehydration conditions, or any environment that can damage the enzyme in the sensor membrane or other parts of the sensor, etc.) during the time period between sensor fabrication and sensor use (para [0291]). As such, the automatic self-calibration process can be improved by algorithmically quantifying each unique sensor/user environment (para [0299]). For instance, upon detection of exposure of the sensor to certain levels of temperature and/or humidity, a corresponding calibration code may be changed to account for possible effects of this exposure on sensor sensitivity or other sensor characteristics. This calibration code change may be automatically performed by a control system associated with the sensor package (para [0321]).
Therefore, Applicant’s argument regarding Bohm’s teaching of  “using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system based at least in part on the value for the humidity” is not persuasive. 
	The rest of the Applicant’s argument is reliant upon the issue discussed above, and deemed to be non-persuasive as well for the reasons provided above. Accordingly, the rejection is maintained.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN M LE/Primary Examiner, Art Unit 2864